NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

NISSIM CORP.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee.

2012-1409 '
(Reexamination No. 95/000,312)

On appeal from the United States Patent and Trade-
mark Offlce, Board of Patent Appeals and Interferences.

NISSIM CORP.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,

AND
TIME WARNER, INC.,
Cross-Appellant.

NISSIM CORP. V. KAPPOS 2

2012-1410
(Reexamination No. 95/000,312)

On appeal from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Time Warner Inc. moves without opposition to
withdraw its cross-appeal no. 2012-1410.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion is granted Cross-appeal 2012-1410
is dismissed

(2) Each side shall bear its own costs in 2012-1410.

(3) The revised official caption is reflected above.

FoR THE CoURT

AUG l 5 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Scott A. McKeown, Esq.
Raymond T. Chen, Esq. n
David L. Fehrman, Esq. F"-E
"’*r%‘é"p‘él»€§¢fl"€;'\§%b‘»f°“
AUG 15 2012

JAN HORBALY
C|.ERK

3 NISSIM CORP. V. KAPPOS

s25
Issued As A Mandate (For 2012-1410 Only):  l 5 2012